Citation Nr: 1200786	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-40 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II Diabetes Mellitus, including as secondary to service-connected sleep apnea and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the military from June 1965 to January 1986.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August and December 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Board remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development and consideration.  All requested development has been completed and the claim is again before the Board.  


FINDINGS OF FACT

1.  It is not shown the Veteran was stationed in Korea in or near the demilitarized zone (DMZ) during the specific time period in 1968 in an area in which herbicides like Agent Orange are known to have been used.

2.  He therefore has not established he was exposed to Agent Orange while in service and, in particular, while stationed in Korea in 1968, although he has Type II Diabetes Mellitus and it is a condition presumptively associated with said exposure.

3.  There also is no competent and credible evidence otherwise linking his Type II Diabetes Mellitus to his military service, including indicating he had this condition to the required minimum compensable degree of at least 10-percent disabling within one year of his discharge from service or even for many ensuing years.  

4.  There equally is no competent and credible evidence indicating his Type II Diabetes Mellitus was alternatively caused or has been made chronically worse by the service-connected sleep apnea associated with his hypertensive heart disease.


CONCLUSION OF LAW

The Veteran's Type II Diabetes Mellitus was not incurred in or aggravated by his military service, may not be presumed to have been so incurred - including as a result of exposure to herbicides like Agent Orange, and is not proximately due to, the result of, or aggravated by a service-connected disability - in particular, the sleep apnea associated with his hypertensive heart disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March and June 2007, April 2008 and April 2011, so prior to initially adjudicating his claim in August 2007, therefore in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  His claim also was readjudicated in the September 2011 SSOC, so since providing even the more recent letters that were not provided before initially adjudicating his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  Additionally, the RO provided him a VA compensation examination in July 2008, with an addendum in September 2008, to determine whether his Type II Diabetes Mellitus is attributable to his military service, including to an already service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board is also satisfied there has been compliance with its March 2011 remand directives in obtaining all available service personnel records (SPRs) to assist in determining whether he was exposed to Agent Orange or other herbicides while in service, especially while stationed in Korea during 1968.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and appellate review may proceed without prejudicing him.

II.  Entitlement to Service Connection for Type II Diabetes Mellitus, Including as Secondary to Service-Connected Sleep Apnea and as due to Herbicide Exposure

The Veteran attributes his Type II Diabetes Mellitus to exposure to herbicides (namely, the dioxin in Agent Orange) while stationed in Korea assisting with the USS Pueblo incident in 1968.  In the alternative, he claims that his diabetes was caused or, at the very least, aggravated by the sleep apnea associated with his hypertensive heart disease, for which service connection already has been granted.

When determining whether service connection is warranted for this additional claimed disability, all theories of entitlement - direct, presumptive and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Diabetes mellitus will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

Also, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 

Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (emphasis added); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  These above-listed diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Here, as previously acknowledged when remanding this claim in March 2011, there is no disputing the Veteran has Type II Diabetes Mellitus, which, as mentioned, is included on the list of diseases presumptively associated with exposure to Agent Orange in Vietnam during the Vietnam era.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  But there is no indication he ever set foot in the Republic of Vietnam or on the inland waterways during the Vietnam era to entitle him to consideration of this presumption.  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or along the inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

Indeed, here, the National Personnel Records Center (NPRC), a military records repository, confirmed in June 2007 that the Veteran had no overseas service in the Republic of Vietnam during the Vietnam era.  The NPRC also found no evidence that he was exposed to Agent Orange or other herbicides during his service.  


Importantly, though, there is still the possibility of presumptive exposure to herbicides elsewhere, outside of Vietnam, since the Veteran is alleging service in Korea during 1968.  Quite recently, a new provision expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the DMZ.  See 76 FR 4245 (January 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  76 FR 4245 (January 25, 2011).  

There is a list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ.  See M21-1MR manual at part IV, subpart ii, chapter 2, § C.10.p; available at http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm (last visited December 13, 2011).  And, notably, one of these units is the "Crew of the USS Pueblo," which in turn was part of the Combat Brigade of the 2nd Infantry Division.  


The Veteran maintains that he was exposed to herbicides while serving in the U.S. Air Force in Korea from January to April 1968, which required travel throughout Korea.  See his September 2007 statement.  He alleges he was on a "classified mission," requiring him to locate US Air Force support personnel following the "Pueblo incident," which apparently is in reference to the U.S.S. Pueblo.  See his March and September 2007 statements.  And as already explained, the crew of the USS Pueblo was specifically listed by the DoD as qualifying for the herbicide presumption during the applicable time period.  Id.  Indeed, the Veteran contends he was in the country through April 1968.  A February 1968 STR denotes he was seen for alcoholic intoxication at Kimpo Air Force Base in Korea. So this evidence suggests he was in Korea near the time the presumption of exposure to herbicides applies, i.e., beginning on April 1, 1968. On the other hand, his SPRs do not specifically confirm whether he served with the crew of the USS Pueblo or any unit identified by the DoD as qualifying for presumptive exposure to herbicides. 

And for this reason, the Board remanded this claim in March 2011 to try and obtain additional information and evidence - including additional SPRs, clarifying exactly when the Veteran was in Korea and in what capacity, so as to in turn determine whether that service involved presumed exposure to Agent Orange.  If not shown that he was exposed to Agent Orange in Korea, it necessarily follows that he cannot have Type II Diabetes Mellitus as a presumptive consequence.

On remand, however, the NPRC determined there was no evidence to support a finding that the Veteran was in Korea near the DMZ after April 1, 1968, the critical delimiting date and starting point when herbicides like Agent Orange are known to have been used.  Additional SPRs obtained on remand show orders to him dated in February and March 1968 concerning a "classified location."  An SPR from December 1968 confirms his service in Korea and assistance during the USS Pueblo incident.  Unfortunately, there is no indication in his SPRs, and he does not allege, that he served with the crew of the USS Pueblo or any unit identified by the DoD as qualifying for presumptive exposure to herbicides.  Moreover, the USS Pueblo incident occurred in January 1968 and there is no indication he remained in Korea on or after April 1, 1968.  Therefore, he is not entitled to service connection for his Type II Diabetes Mellitus on this presumptive basis.  

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving claimed exposure to Agent Orange and other herbicides.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's STRs, however, are completely unremarkable for any relevant complaints, treatment, or diagnosis of Type II Diabetes Mellitus.  In fact, to the contrary, his responses to a November 1984 Dental History questionnaire indicate he specifically denied having a history of diabetes.  His September 1985 military retirement examination was equally unremarkable for any indication of this condition or attendant symptoms.  So there is no objective indication of Type II Diabetes Mellitus while he was in service.  His military service ended in January 1986, so just some 4 months after that retirement examination.

He also has failed to provide any objective indication of Type II Diabetes Mellitus until 2004, so for almost two decades after his military service ended.  The lapse of so many years after his separation from service and the first documented complaint of this claimed disorder is probative evidence to be considered in determining whether it dates back to his service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).


Also, because there is no indication of Type II Diabetes Mellitus within one year of his discharge, meaning by January 1987, certainly not to the required minimal compensable degree of at least 10-percent disabling (see 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913)), the Board may not presume it was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability, and when thus established, this secondary condition is considered a part of the original condition.  See 38 C.F.R. § 3.310(a) and (b) (2011).  Establishing entitlement to service connection on this alternative secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

But here, unfortunately, there simply is no medical nexus evidence of record etiologically linking the Veteran's Type II Diabetes Mellitus to his military service, including to his already service-connected sleep apnea associated with his hypertensive heart disease.  Medical evidence generally is needed to associate a claimed condition with a service-connected disability.  See McQueen v. West, 13 Vet. App. 237 (1999).

The private medical evidence in the file includes treatment records from Dr. W.S. dated from June 2003 to April 2006 and from Dr. C.C. dated from June 2003 to August 2006, concerning various medical disorders.  These treatment records, however, primarily pertain to the Veteran's hypertension and associated hypertensive heart disease.  And while these records note a history of diabetes since 2004, they do not also include a medical opinion as to the etiology of the diabetes and specifically in terms of whether it was caused or aggravated by service-connected disability.  Similarly, the VA treatment records from September 2006 and from February to May 2008 do not contain this required medical nexus opinion concerning the etiology of the diabetes, to in turn relate or attribute it to the Veteran's military service - either directly or secondarily by way of his service-connected disabilities.

In March 2008, in further support of his claim, the Veteran submitted an April 2005 treatise from an online medical journal discussing the relationship between loss of sleep and hormones.  This treatise concluded that sleep loss can be a risk factor for major chronic disease, including obesity and diabetes.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  But here, the Veteran has not also provided this supporting medical opinion.  In fact, the only medical nexus evidence in the claims file directly contradicts his contentions of a relationship or correlation between his diabetes and service or a service-connected disability.  

Concerning this, the Veteran had a VA compensation examination in July 2008 for an opinion concerning the nature and etiology of his diabetes.  The examiner (a physician assistant) designated to provide this opinion noted the diabetes diagnosis was rendered in 2004, versus sleep apnea in 2007.  So the diabetes diagnosis preceded the sleep apnea diagnosis.  But after reviewing the claims file, including the Veteran's private and VA treatment records and his STRs, this VA examiner indicated the Veteran's Diabetes Mellitus is at least as likely as not (50/50 probability) caused by or a result of, i.e., secondary to his sleep apnea.  

In discussing the underlying medical rationale for this opinion, however, this VA examiner cited the onset of the diabetes was prior to the onset of sleep apnea.  He also indicated the Veteran has other risk factors, specifically obesity, which can contribute to the fact that he had developed diabetes.

Because of the contradictory language of that medical opinion, an addendum was provided in September 2008.  This additional VA examiner (a physician) stated, based on her review of all available medical records, history and physical exam, it seems that the Veteran's diabetes mellitus is not related to his sleep apnea due to the fact that the onset of diabetes was prior to the onset of sleep apnea.  Also, this examiner reiterated the Veteran has other risk factors (obesity) which can contribute to the fact that he had developed diabetes.

Hence, there simply is no competent and credible medical evidence of record etiologically linking the Veteran's diabetes to his military service - again, either directly or indirectly (i.e., secondarily) as caused or aggravated by his service-connected sleep apnea.  Rather, there is competent and credible medical evidence specifically discounting this notion.  And, absent this supporting medical nexus evidence, service connection is not warranted.  

The only evidence supporting the Veteran's claim consists of his own written statements alleging that his diabetes is the result of his time in service or due to an already service-connected disability.  His numerous written statements in support of his claim allege his diabetes is due to his already service-connected sleep apnea or to his alleged exposure to herbicides while in Korea.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken arm, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  

However, the Board finds that his unsubstantiated lay statements are outweighed by the unfavorable VA medical nexus opinion since, in this particular instance, the determinative issue of causation to establish the required linkage or correlation between his diabetes and service or a service-connected disability necessarily requires medical, not just mere lay, opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  That is to say, unlike the excepted conditions mentioned above, Type II Diabetes Mellitus is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So while the Veteran is competent to say he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of Type II Diabetes Mellitus, he is not in turn competent to ascribe these symptoms to disability related to his military service, i.e., to service-connected disability.  The ultimate probative value of his lay statements is determined by their competency and credibility, and in relation to the other relevant evidence in the file, so including the medical evidence, not just in isolation or a vacuum.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

Evidence relating a current disorder to service, including by way of a 
service-connected disability, must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service, during a presumptive period, or in response to a service-connected disability, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service, during a presumptive period, or in response to a service-connected disability, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, though, for the reasons and bases already discussed, the Veteran's mere unsubstantiated contentions are insufficient to sustain his claim.  And the only medical evidence in the file definitively addressing this determinative issue of causation - the VA medical opinion - ultimately concludes unfavorably.  Accordingly, the preponderance of the evidence is against the claim, so there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for Type II Diabetes Mellitus, including as secondary to service-connected sleep apnea and as due to herbicide exposure, is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


